SEVERENS, Circuit Judge.
This is an appeal by the defendant below from an order granting a preliminary injunction in a suit for the infringement of the Dolan patent, No. 589,342.
The suit is one coming from the same court as did case No. 1,642, American Lava Co. v. Steward (just decided) 155 Fed. 731, and the order appealed from was doubtless based upon the holding in that case that the Dolan patent was valid. The two causes were heard together in this court. The conclusion which we have announced in the- other case is decisive of this, and the order appealed from will be reversed, with a direction to dismiss the bill with the costs of both courts.